 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 743 
In the House of Representatives, U. S.,

December 1, 2009
 
RESOLUTION 
Honoring the life of Frank McCourt for his many contributions to American literature, education, and culture. 
 
 
Whereas Frank McCourt, a great American author, passed away on July 19, 2009; 
Whereas Frank McCourt was born on August 19, 1930, in Brooklyn, New York; 
Whereas Frank McCourt returned to his parents’ homeland of Ireland during the Great Depression where he remained until the age of 19; 
Whereas Frank McCourt returned to the United States and served in the United States Army where he was stationed in Germany during the Korean War; 
Whereas following his service in the United States Army, Frank McCourt attended New York University on the GI Bill despite never having attended high school; 
Whereas following his graduation from New York University, Frank McCourt began teaching English and creative writing in the New York City Public School system where he remained for 27 years; 
Whereas Frank McCourt authored an autobiography titled Angela’s Ashes which vividly tells of the poverty, hunger, and alcoholism that challenged his family and others in the town of Limerick, Ireland, where he grew up; 
Whereas Angela’s Ashes won the Pulitzer Prize for Biography, the National Book Critics Circle Award, the ABBY Award among others, and has sold over 4,000,000 copies, has been published in 27 countries, and has been translated into 17 languages; 
Whereas Frank McCourt also authored other award winning books including, Tis, the follow up to Angela’s Ashes, and Teacher Man, about his work in the New York School system; 
Whereas his contributions to American literature, education, and culture have impacted millions; and 
Whereas Frank McCourt was beloved by his family, friends, and neighbors for his kindness, wit, and generosity: Now, therefore, be it  
 
That the House of Representatives honors the life of Frank McCourt for his many contributions to American literature, education, and culture. 
 
Lorraine C. Miller,Clerk.
